ON SUGGESTION OF ERROR.
We have determined to overrule the suggestion of error in this case. However, in order that there may be no misunderstanding as to what is meant in the opinion we have decided to amend a phrase contained therein. The opinion contains the following statement: "If *Page 164 
the Legislature had intended to allow time beyond the ten dayswithin which to make a motion for a new trial it could and would have said so by providing that the appeal might be prosecuted within ten days from the adjournment of the term of court, or by fixing the time as thirty days from the entry of the judgment." We have determined that this sentence should read, and it is hereby amended so as to read, as follows: "If the Legislature had intended to allow time beyond the ten days within which to appeal it could and would have said so by providing that the appeal might be prosecuted within ten days from the adjournment of the term of court, or by fixing the time as thirty days from the entry of the judgment."
Suggestion of error overruled.